Exhibit 10.1
SECOND AMENDMENT
TO FOURTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
     This Second Amendment to Fourth Amended and Restated Revolving Loan
Agreement (this “Amendment”) is entered into as of October 6, 2009, by and
between ViaSat, Inc., a Delaware corporation (“Borrower”), each lender party to
the Credit Agreement (as defined below) (collectively, the “Lenders” and
individually, a “Lender”) that is a signatory hereto, UNION BANK, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”), BANK OF
AMERICA, N.A., as Syndication Agent, JPMORGAN CHASE BANK, N.A., as Documentation
Agent, BANC OF AMERICA SECURITIES LLC and UNION BANK, N.A., as Joint Lead
Arrangers and Joint Book Runners and UNION BANK, N.A., as Collateral Agent (in
such capacity, “Collateral Agent;” collectively, the “Agents”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“New Lender”).
RECITALS
     Borrower, Agents and the Lenders are parties to that certain Fourth Amended
and Restated Revolving Loan Agreement dated as of July 1, 2009 (as amended from
time to time, including by that certain First Amendment to Fourth Amended and
Restated Revolving Loan Agreement dated as of September 30, 2009, collectively,
the “Credit Agreement”). New Lender wishes to become a Lender under the Credit
Agreement, and the parties desire to so amend the Credit Agreement, in
accordance with the terms of this Amendment. Unless otherwise defined, all
initially capitalized terms in this Amendment shall be as defined in the Credit
Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. New Lender hereby is added to the Credit Agreement as “Co-Agent” and as
a Lender (provided that, the title of “Co-Agent” shall not connote a co-agency
role as Administrative Agent or Collateral Agent). References in the Loan
Documents to “Agents” shall hereby include New Lender in its capacity as
Co-Agent. References in the Loan Documents to “Lender” or “Lenders” shall hereby
mean and include New Lender. New Lender shall be deemed to be a Lender under the
Credit Agreement for all intents and purposes. All loans made by New Lender
under the Credit Agreement shall be “Loans” under, and as defined in, the Credit
Agreement.
     2. New Lender hereby has all of the rights and obligations of a “Lender”
under the Loan Documents. New Lender hereby (x) agrees to be bound by all of the
terms and conditions of the Credit Agreement and (y) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such actions on New
Lender’s behalf and to exercise such powers as delegated to the Administrative
Agent and the Collateral Agent, respectively, under the Loan Documents, subject
to all the terms and conditions of the Loan Documents, including Article 10 of
the Credit Agreement.
     3. Borrower, Agents and the Lenders hereby agree to increase the
Commitment, and the Lenders’ respective Pro Rata Shares, in accordance with the
terms of Section 2.8 of the Credit Agreement (as in effect prior to the date of
this Amendment; compliance with which hereby is acknowledged by Administrative
Agent), and in the amounts and percentages set forth in Schedule 1.1 to the
Credit Agreement, as amended hereby. Borrower, Agents and the Lenders hereby
agree to waive the requirement under Section 2.8(c) of the Credit Agreement that
New Lender execute and deliver to Administrative Agent and Borrower a Commitment
Assignment and Acceptance.
     4. The following defined term hereby is amended and restated in Section 1.1
of the Credit Agreement to read as follows:
     “Commitment” means, subject to Sections 2.5 and 2.8, $210,000,000. The
respective Pro Rata Shares of the Lenders with respect to the Commitment are set
forth in Schedule 1.1.”

1



--------------------------------------------------------------------------------



 



     5. The first sentence of Section 2.8(a) of the Credit Agreement hereby is
amended and restated in its entirety to read as follows:
          “(a) If no Default or Event of Default shall have occurred and be
continuing, Borrower may at any time prior to the Revolving Loan Maturity Date
request no more than one (1) increase of the Commitment by notice to the
Administrative Agent in writing of the amount of such proposed increase (such
notice, a “Commitment Increase Notice”); provided, however, that the aggregate
amount of the increase in the Commitment shall not exceed $15,000,000 and shall
be in the minimum amount of $10,000,000.”
     6. Schedule 1.1 to the Credit Agreement hereby is replaced in its entirety
with Schedule 1.1 attached hereto.
     7. No course of dealing on the part of Lenders, Agents or their officers,
nor any failure or delay in the exercise of any right by any Agent or any
Lender, shall operate as a waiver thereof, and any single or partial exercise of
any such right shall not preclude any later exercise of any such right. Agents’
or Lenders’ failure at any time to require strict performance by Borrower of any
provision of any Loan Document shall not affect any right of Lenders or Agents
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Administrative Agent, in
accordance with the terms of the Credit Agreement.
     8. The Credit Agreement, as amended hereby, shall be and remain in full
force and effect in accordance with its respective terms and hereby is ratified
and confirmed in all respects. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of Agents or
Lenders under the Credit Agreement, as in effect prior to the date hereof.
     9. All Representations and Warranties contained in the Credit Agreement or
in any other document or documents relating thereto shall survive the execution
and delivery of this Amendment. The Borrower is not aware of any events which
now constitute, or with the passage of time or the giving of notice, or both,
would constitute, an Event of Default under the Credit Agreement.
     10. As a condition to the effectiveness of this Amendment, Administrative
Agent and the Requisite Lenders (and in the case of (b), below, JPMorgan Chase
Bank, N.A. (“JPMorgan”) and New Lender) shall have received, in form and
substance reasonably satisfactory to Administrative Agent and the Requisite
Lenders (and in the case of (b), below, JPMorgan and New Lender), the following:
               (a) this Amendment, duly executed by Borrower, Collateral Agent,
each of the other Agents, the Requisite Lenders and New Lender;
               (b) a Revolving Note (the “Replacement Note”) executed by
Borrower in favor of JPMorgan in a principal amount equal to that JPMorgan’s Pro
Rata Share of the Commitment, and a Revolving Note executed by Borrower in favor
of New Lender in a principal amount equal to New Lender’s Pro Rata Share of the
Commitment;
               (c) an Affirmation of Subsidiary Guaranty and Security Agreement,
duly executed by each Guarantor;
               (d) Resolutions of the Board of Directors of Borrower authorizing
the execution, delivery and performance of this Amendment, with an incumbency
certificate; each in form and content reasonably acceptable to Administrative
Agent;
               (e) a certificate signed by a Responsible Official of Borrower
certifying that the condition specified in Section 8.1(e) of the Credit
Agreement is true and correct as of the date hereof;

2



--------------------------------------------------------------------------------



 



               (f) all reasonable attorneys’ fees and costs incurred by Agents’
counsel through the date of this Amendment, which may be debited from any of
Borrower’s accounts (following Borrower’s authorization of such fees and costs);
and
               (g) such other documents, and completion of such other matters,
as Administrative Agent or any Lender proposing to sign this Amendment may
reasonably deem necessary or appropriate.
     11. Upon receipt of the Replacement Note, JPMorgan shall mark the
previously issued Revolving Note “cancelled” and return such Note to Borrower.
     12. The Governing law and venue provisions of Section 11.17 of the Credit
Agreement are incorporated herein by this reference mutatis mutandis. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.
Delivery of an executed counterpart hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart. Except as amended
hereby, all of the provisions of the Credit Agreement and the other Loan
Documents shall remain unmodified and in full force and effect except that each
reference to the “Credit Agreement”, “Loan Agreement”, “Agreement”, or words of
like import in any Loan Document, shall mean and be a reference to the Credit
Agreement as amended hereby. This Amendment shall be deemed a “Loan Document” as
defined in the Credit Agreement. Each party shall execute and deliver such
further documents, and perform such further acts, as may be reasonably necessary
to achieve the intent of the parties as expressed in this Amendment.
[Balance of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            VIASAT, INC.
      By:   /s/ Keven K. Lippert         Keven K. Lippert        VP, General
Counsel and Secretary        Address:


ViaSat, Inc.
6155 El Camino Real
Carlsbad, California 92009
Attn: Ronald G. Wangerin
Chief Financial Officer

Telecopier: (760) 929-3926
Telephone: (760) 476-2200
                          UNION BANK, N.A.,
as Administrative Agent
      By:   /s/ Mark Adelman         Mark Adelman        Vice President       
Address:

UNION BANK, N.A.
San Diego Commercial Banking Office
530 “B” Street, 4th Floor, S-420
San Diego, California 92101-4407
Attn: Mark Adelman

Telecopier: (619) 230-3766
Telephone: (619) 230-3516
                       

[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as Collateral Agent
      By:   /s/ Mark Adelman         Mark Adelman        Vice President       
Address:

UNION BANK, N.A.
San Diego Commercial Banking Office
530 “B” Street, 4th Floor, S-420
San Diego, California 92101-4407
Attn: Mark Adelman

Telecopier: (619) 230-3766
Telephone: (619) 230-3516
                       

            UNION BANK, N.A.,
as a Lender and Swing Line Lender
      By:   /s/ Mark Adelman         Mark Adelman        Vice President       
Address:

UNION BANK, N.A.
San Diego Commercial Banking Office
530 “B” Street, 4th Floor, S-420
San Diego, California 92101-4407
Attn: Mark Adelman

Telecopier: (619) 230-3766
Telephone: (619) 230-3516
                       

[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Karin S. Barnes         Name:   Karin S. Barnes          Senior
Vice President        Address:

Bank of America, N.A.
450 B Street, Suite 1500
San Diego, CA 92101
Attn: Karin S. Barnes
        Senior Vice President
                       

[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Anna C. Ruiz         Name:   Anna C. Ruiz        Vice President 
      Address:

JPMORGAN CHASE BANK, N.A.
650 Town Center Drive, Suite 1000
Costa Mesa, CA 92626
Attn: Anna C. Ruiz
Vice President
   

[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            BANK OF THE WEST,
as a Lender
      By:   /s/ Ed Ong         Name:   Ed Ong        Vice President     

Address:
BANK OF THE WEST
1280 4th Ave.
San Diego, CA 92101
Attn: Ed Ong
Vice President
[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Steve D. Clear         Name:   Steve D. Clear        Vice
President     

Address:
COMERICA BANK
611 Anton Blvd., 4th Floor M/C 4462
Costa Mesa, CA 92626
Attn: Steve D. Clear
Vice President
[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            CALIFORNIA BANK & TRUST,
as a Lender
      By:   /s/ Steve DeLong         Name:   Steve DeLong          Senior Vice
President     

Address:
CALIFORNIA BANK & TRUST
4230 La Jolla Village Drive, Suite 100
San Diego, CA 92122
Attn: Steve DeLong
Senior Vice President
[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Donald S. Green         Name:   Donald S. Green        Vice
President     

Address:
WELLS FARGO BANK, NATIONAL ASSOCIATION
401 B St., Suite 2201
San Diego, CA 92101
Attn: Donald S. Green
Vice President
[Signature Page to Second Amendment to
Fourth Amended and Restated Revolving Loan Agreement]

 